DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
Double Patenting
Claims 1-20  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No 15757087. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application disclose the function and structure of the claims of the instant application to those having ordinary skill in the art. 
As illustrated in the table below, for example regarding Claim 1 of instant application, Claim 1 of copending application (15757087) teaches the same prediction device, the difference is app. 16013812 analyzes certain aspects of the transaction (data range and segmentation condition) in the prediction process. 				Therefore, It would have been obvious to one of ordinary skill in the art at the 
16013812 claim 1 - 4/02/2021
15757087 claim 17 -  3/2/2018
A method comprising: executing a trigger instruction of a target transaction according to a user instruction to acquire a service logic code into which the target transaction is encapsulated; conducting a speculative execution of the target transaction according to the service logic code; recording a segmentation condition and an involved data range of the target transaction that are obtained in a process of conducting the speculative execution, the recorded segmentation condition and the recorded involved data range of the target transaction to be used in an actual execution of the target transaction; and in response to determining that the speculative execution succeeds, controlling a database, to which the recorded segmentation condition is directed, to conduct [[an]]the actual execution of the target transaction according to the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction 



Regarding claim 2, 
16013812 claim 2 - 4/02/2021
15757087 claim 17 -  3/2/2018
 The method of claim 1, wherein the conducting the speculative execution of the target transaction according to the service logic code comprises: running an instruction in the service logic code; determining that the instruction is a database operating instruction in the target transaction encapsulated in the service logic code; and conducting the speculative execution of the database operating instruction.
A method comprising: receiving, by a server, database operation commands associated with a transaction executed by an application server; generating, by the server, predicted execution results of the database operation commands using a prediction algorithm; transmitting, by the server, the predicted execution results to the application server; recording, by the server, the database operation commands and predicted execution data generated from the executing 


 16013812 claim 3 - 4/02/2021
15757087 claim 19 -  3/2/2018
 The method of claim 2, wherein the conducting the speculative execution of the database operating instruction comprises: determining that the database operating instruction is a database modification instruction; simulating a data environment of the database operating instruction in a memory library; and conducting the speculative execution of the database operating instruction based on the simulated data environment.
The method of claim 17, the generating predicted execution results of the database operation commands using a prediction algorithm comprising:2 Atty. Dkt. No. 161095-018600/USPreliminary Amendment simulating, by the server, a data environment required for the database operation commands in a local memory bank; and executing, by the server, a prediction algorithm on the database operation commands using the simulated data environment.



16013812 claim 4 - 4/02/2021
15757087 claim 17 -  3/2/2018
 The method of claim 3, wherein the memory library is locally created.
A method comprising: receiving, by a server, database operation commands associated with a transaction executed by an application server; generating, by the server, predicted execution results of the database operation commands using a prediction algorithm; transmitting, by the server, the predicted execution results to the application server; recording, by the server, the database operation commands and predicted execution data generated from the executing of the prediction to a local storage device; receiving, by the server, a transaction commit command from the application server; and executing, by the server, the transaction at a database using the database operations commands and predicted execution data stored in the local storage device.

Regarding claim 5, 

15757087 claim 20  -  3/2/2018
 The method of clause 3, wherein the simulating the data environment of the database operating instruction in the memory library comprises: splitting the database operating instruction into multiple instructions including a read instruction and a write instruction; executing the read instruction in the database to acquire a read data set; and storing the read data set into the memory library to simulate the data environment of the database operating instruction.
The method of claim 19, the simulating a data environment required for the database operation commands in a local memory bank comprising splitting, by the server, the database operation commands into read commands and write commands.


Regarding claim 6, 
 16013812 claim 6 - 4/02/2021
15757087 claim 21  -  3/2/2018
The method of claim 5, wherein the conducting the speculative execution of the database operating instruction based on the simulated data environment comprises: executing the write instruction in the memory library to modify the read data set
The method of claim 20, the executing a prediction algorithm on the database operation commands using the simulated data environment comprising: executing, by the server, a read command in the database to acquire a read data set; storing, by the 


Regarding claim 7, 
 16013812 claim 7 - 4/02/2021
15757087 claim 25 - 3/2/2018
The method of claim 2, wherein the conducting the speculative execution of the database operating instruction comprises: determining that the database operating instruction is not a database modification instruction; and executing the database operating instruction in the database to conduct the speculative execution of the database operating instruction
The method of claim 17, the executing the transaction at a database using the database operations commands and predicted execution data stored in the local storage device comprising: determining, by the server, whether the target transaction is a stand-alone transaction based on the database operation commands recorded in the local storage device; if the target transaction is a stand-alone transaction, using, by the server, stand-alone transaction processing logic to control the database to actually execute the target transaction of the 


Regarding claim 8, 
 16013812 claim 8 - 4/02/2021
15757087 claim 23  -  3/2/2018
 The method of claim 1, wherein the controlling the database. to which the recorded segmentation condition is directed. to conduct the actual execution of the target transaction comprises: issuing a name of the service logic code to the database to instruct the database to run the service logic code to conduct the actual execution of the target transaction and receive a conducting the actual execution and returned by the database; determining that the segmentation condition and the involved data range of the target transaction that are obtained in the process of conducting the actual execution are Serial No.: 16/013,812-4- Atty Docket No.: AB1-0608USLee& Hayes Atty/Agent: Shigeharu Furukawathe same as the segmentation condition and the involved data range of the target transaction that are obtained in the speculative execution respectively; and issuing a transaction commit instruction to the database to commit the target transaction.



Regarding claim 9, 
 16013812 claim 9 - 4/02/2021
15757087 claim 23  -  3/2/2018
 The method of claim 1, wherein the controlling the database to which the segmentation condition is directed to conduct the actual execution of the target transaction comprises: issuing a name of the 



Regarding claim 10, 
 16013812 claim 10 - 4/02/2021
15757087 claim 23  -  3/2/2018
 The method of claim 1, wherein the controlling the database, to which the recorded segmentation condition is directed, to conduct the actual execution of the target transaction comprises: Serial No.: 16/013,812-5-3&: Atty Docket No.: AB1-0608USLee& Hayes Atty/Agent: Shigeharu Furukawaissuing a name of the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction that are obtained in the process of conducting the speculative execution to the database to instruct the database to run the service logic code to conduct the actual execution of the target transaction; determining that a segmentation condition and an involved data range of the target transaction that are obtained in a process of conducting the actual execution are the same as the segmentation condition and the involved data range of the target transaction that are obtained in the speculative execution respectively; and committing the target transaction.



Regarding claim 11, 
 16013812 claim 11 - 4/02/2021
15757087 claim 23  -  3/2/2018
The method of claim 1, wherein the controlling the database. to which the recorded segmentation condition is directed. to conduct the actual execution of the target transaction comprises: issuing a name of the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction that are obtained in the process of conducting the speculative execution to the database to instruct the database to run the service logic code to conduct the actual execution of the target transaction; determining at least one of the segmentation condition and the involved data range of the target transaction that are obtained in a process of conducting actual execution is different from the recorded segmentation condition and the recorded involved data range of the target transaction that are obtained in the speculative execution; and rolling back the target transaction
The method of claim 22, further comprising:3 Atty. Dkt. No. 161095-018600/US if the actual execution results are the same as the predicted execution results, issuing the transaction commit command to the database; and if the actual execution results are different from the predicted execution results, issuing a transaction rollback command to the database.


Regarding claim 12, 
 16013812 claim 12 - 4/02/2021
15757087 claim 24  -  3/2/2018
The method of claim 11, wherein the issuing the name of the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction comprises: issuing the name of the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction that are obtained in the process of conducting the speculative execution to the database simultaneously.
The method of claim 22, the issuing database operation commands in the local memory bank to the database for execution by the database comprising simultaneously issuing, by the server, the locally recorded database operation commands to the database.


Regarding claim 13, 
 16013812 claim 13 - 4/02/2021
15757087 claim 23  -  3/2/2018
 The method of claim 1, wherein the service logic code is a storage procedure.
The method of claim 22, further comprising:3 Atty. Dkt. No. 161095-018600/US if the actual execution results are the same as the predicted execution results, issuing the transaction commit command to the database; and if the actual 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6,8,9,11,13,14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Yasuhiro et al. ; US 20040078559 A1 (hereinafter Katayama) and US 20120215751 A1; Broll; Bjoern et al. (hereinafter Broll).
Regarding claim 1, A method comprising: … to acquire a service logic code into which the target transaction is encapsulated; ( Katayama [FIG.2 and 15] show the instruction being fetched, hence the code that represents the instruction is fetched )		conducting a speculative execution of the target transaction according to the service logic code; recording a segmentation condition and an involved data range of the target transaction that are obtained in a process of conducting the speculative execution; ( Katayama [0003] The present invention relates to a speculative instruction execution control device and a method for the same. In particular, in a processor that has a prediction unit for speculatively executing computer instructions in order to increase processing speed, it relates to technology for easily implementing with a simple hardware configuration value prediction verification control for speculative instruction execution, and a recovery control when a prediction error occurs. [0005-0014] further show details the speculative process and acquiring code [FIG.2 and 15] show the speculation in the process of the flowchart [FIG.10-14] show the logic code containing segmentation conditions and data ranges [0025] A value prediction buffer (VPB) 119 is a buffer that stores a load prediction value input from the load value prediction unit 116. The predicted value stored in this value prediction buffer 119 is used for comparison by a comparator 120 with a value (D13) actually loaded later through load instruction execution.)									and in response to determining that the speculative execution succeeds… (Katayama [FIG.2 and 15] Show determining whether the prediction succeeded or not at the step where it compares the result of prediction/speculation with instruction result. [0129] When the two match, that is, when branch prediction is correct the commit unit 18 commits (completes) the load instruction and branch instruction , and also commits (completes) subsequent instructions that have been speculatively executed . )			the segmentation condition is directed to conduct an actual execution of the target transaction according to the service logic code, the segmentation condition and the recorded involved data range of the target transaction. (Katayama [FIG.2 and 15] show the corresponding execution of the logic code that has executing a trigger instruction of a target transaction according to a user instruction; (Broll [FIG.1 and 0005-0009] show the instructions being user instructions and the system is triggered to extract the data/code)			the recorded segmentation condition and the recorded involved data range of the target transaction to be used in an actual execution of the target transaction (Broll [FIG.5-6 and 0005-0009] show the request are directed towards the database and execution of the data which includes prediction data [0008] and a prediction model database for storing the transactions predictive model, where the prediction component is configured for generating a generalized statement for each statement corresponding with the transactions [0022] The method of generating a transaction prediction model will then store all the transitions between the transactions for a specific user and/or application during a specific period of time and identify possible sequences between transactions by calculating the transition probability between two transactions, using all the previous completed transactions of the user and/or application. Further, it will compare at least a first issued generalized statement with at least a first statement of the transaction classes for identifying the current controlling a database to which the recorded segmentation condition is directed to conduct an the actual execution of the target transaction (Broll [FIG.5-6 and 0005-0009] show the request are directed towards the database)				Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Katayama's methods and make the addition of Broll's prediction methods in order to further optimize the system via prediction modeling (Broll [0007] The optimization of database systems is an important task for reducing the response time of database queries and increasing the transaction throughput. Therefore, a method of generating a transactions prediction model in a database system, a computer program product and a database system is needed. [0024] contains the information that allows the model predicting the sequence of generalized statements for the current transaction, so that this information is also used to improve the performance of the database system. [0031] applications and time slots that are stored in the database 505 and that are later used in order to predict the next transaction and improve the performance of the queries for the database data 503 )
Corresponding system claim 14 is rejected similarly as claim 1 above. Additional Limitations: Device with corresponding memory and processors ( Katayama [FIG. 17 & 18] show the device and the corresponding processors and memories) 
Corresponding product claim 20. Additional Limitations: Computer Readable Medium capable of executing and reading instructions ( Katayama [FIG. 17 & 18] show the device and the corresponding processors and memories that can execute/process code) 
Regarding claim 2, the combination of Katayama and Broll teach The method of claim 1, wherein the conducting the speculative execution of the target transaction according to the service logic code comprises: running an instruction in the service logic code; determining that the instruction is a database operating instruction in the target transaction encapsulated in the service logic code; and conducting the speculative execution of the database operating instruction. ( Broll [0009] the prediction component is further configured to receive a current transaction, to identify one of the transaction classes corresponding with the current transaction from the transactions prediction model, to predict a next transaction class based on a highest probability of the transactions prediction model, and to pre-fetch data associated with the next transaction class. In some embodiments, the prediction component is further configured to incorporate the current transaction into the predictive model if the pre-fetched data is incorrect. [0011] FIG. 1 shows a block diagram of a method of generating a transaction prediction model according to an embodiment of the invention,  [0018] The first step to generate a transaction prediction model requires capturing the database workload. The database workload 101 may comprise different users using different applications running in different time slots. The database workload includes a series of different statements per user and per application. The database workload 101 comprises two users: "Alice" 108 and "Bob" 109, two different types of applications: 
Corresponding system claim 15 is rejected similarly as claim 2 above.
Regarding claim 3, the combination of Katayama and Broll teach The method of claim 2, wherein the conducting the speculative execution of the database operating instruction comprises: determining that the database operating instruction is a database modification instruction; simulating a data environment of the database operating instruction in a memory library; and conducting the speculative execution of the database operating instruction based on the simulated data environment. (Broll [FIG. 5 and 6] show the prediction/simulation model in the environment [8,9,23-27] further detail the predictions made and simulations/predictions in the test area)
Corresponding system claim 16 is rejected similarly as claim 3 above.
Regarding claim 4, the combination of Katayama and Broll teach The method of claim 3, wherein the memory library is locally created. (Broll [0032] FIG. 6 shows a flowchart of a database management system 600 according to a second embodiment of the invention that separates the generation of the model and the execution of the real time prediction component in order to save resources on the system. The database system includes a database management system 501, an asynchronous prediction component 602, a database data 503 and an asynchronous means for calculating the prediction model 603, database workload 504 and a prediction model database 
Corresponding system claim 17 is rejected similarly as claim 4 above.
Regarding claim 7, the combination of Katayama and Broll teach The method of claim 2, wherein the conducting the speculative execution of the database operating instruction comprises: determining that the database operating instruction is not a database modification instruction; and executing the database operating instruction in the database to conduct the speculative execution of the database operating instruction. ( Katayama [FIG.2 and 15] show an analysis of the instruction being made and then a respective execution of the speculative instruction) --- (Broll [FIG.4] shows the ability to categorize and recognize statements/instructions)
Corresponding system claim 19 is rejected similarly as claim 7 above.
Regarding claim 8, the combination of Katayama and Broll teach The method of claim 1, wherein the controlling the database to which the recorded segmentation condition is directed to conduct the actual execution of the target transaction comprises: issuing a name of the service logic code to the database to instruct the database to run the service logic code to conduct the actual execution of the target transaction and receive a segmentation condition and an involved data range of the target transaction that are obtained in a process of conducting the actual execution and returned by the database; ( Katayama [FIG.2 and 15] show the corresponding execution of the logic code that has segmentation conditions and data ranges [0116] A branch prediction algorithm used by the branch prediction section 231 may include, for example, a branch target buffer (BTB). This BTB, is a cache having the program counter (PC) of a branch instruction as a tag, and stores the PC of the branch destination (branch target) and the history of that branch instruction in the cache thereof.  [0136] Branch instruction (bne instruction) in FIG. 10 is a virtual branch instruction inserted by the branch insertion unit 21. With this branch instruction, the actual load result (Rm) and load prediction value (Rn) are compared, and if the two do not match, processing branches to a label L1. Since this branch instruction has dependency on the immediately preceding load instruction result (Rm), the branch instruction is issued after this load instruction result becomes available by employing the instruction issuance mechanism of the instruction window buffer 12. ) --- ( Broll [0017]  The database workload 101 further comprises four columns including the user 105, the application type 106, the time slot 107, the statement 108 and the transaction id 117. [0021] Table 104 includes two types of transactions "A" and "B", where "A" 115 includes determining that the segmentation condition and the involved data range of the target transaction that are obtained in the process of conducting the actual execution are the same as the segmentation condition and the involved data range of the target transaction that are obtained in the speculative execution respectively; (Katayama [FIG.2 and 15] show this decision being made in the comparison being made in step S11 [0129] When the two match, that is, when branch prediction is correct  the commit unit 18 commits (completes) the load instruction and branch instruction , and also commits (completes) subsequent instructions that have been speculatively executed )									and issuing a transaction commit instruction to the database to commit the target transaction. ( Katayama [FIG.15 and 17] show the execution of the commit [0034] 6. The commit unit 118 controls the timing of writing in the register file 117 or main memory 121. In other words, when the instruction is a load instruction, the loaded data is written in a register of the register file 117. When the instruction is a store instruction, data is written in the main memory 12. When the instruction is a branch instruction, the program counter 111b in the instruction fetch unit 111 is updated in conformity with the result of the branch instruction. In the case of other instructions, the operation result is written in the register of the register file 117.[0093] The commit unit (CMT) 18 controls the timing of when the operation results are written in the register (or memory in the case of a store instruction) (D6). The program execution results must be written in the register or memory in conformity with the execution order of the program. 
Regarding claim 9, the combination of Katayama and Broll teach The method of claim 1, wherein the controlling the database to which the recorded segmentation condition is directed to conduct the actual execution of the target transaction comprises: issuing a name of the service logic code to the database to instruct the database to run the service logic code to conduct the actual execution of the target transaction and receive a segmentation condition and an involved data range of the target transaction that are obtained in a process of conducting the actual execution and returned by the database; ( Katayama [FIG.2 and 15] show the corresponding execution of the logic code that has segmentation conditions and data ranges [0116] A branch prediction algorithm used by the branch prediction section 231 may include, for example, a branch target buffer (BTB). This BTB, is a cache having the program counter (PC) of a branch instruction as a tag, and stores the PC of the branch destination (branch target) and the history of that branch instruction in the cache thereof.  [0136] Branch instruction (bne instruction) in FIG. 10 is a virtual branch instruction inserted by the branch insertion unit 21. With this branch instruction, the actual load result (Rm) and load prediction value (Rn) are compared, and if the two do not match, processing branches to a label L1. Since this branch instruction has dependency on the immediately preceding load instruction result (Rm), the branch instruction is issued after this load instruction result becomes available by employing the instruction issuance mechanism of the instruction window buffer 12. ) --- ( Broll [0017]  The database workload 101 further comprises four columns including the user 105, the determining at least one of the segmentation condition and the involved data range of the target transaction that are obtained in the process of conducting the actual execution is different from the segmentation condition and the involved data range of the target transaction that are obtained in the speculative execution; ( Katayama [FIG.2 and 15] show this decision being made in the comparison being made in step S11 [0129] When the two match, that is, when branch prediction is correct  the commit unit 18 commits (completes) the load instruction and branch instruction , and also commits (completes) subsequent instructions that have been speculatively executed . )									and issuing a transaction rollback instruction to the database to roll back the target transaction (Katayama [FIG.2 and 15] show this decision being made in the comparison being made in step S11, shows the comparison of the prediction results and actual results and performs the operation and if they are not equal it performs a operation that is equivalent to a rollback command)
Regarding claim 10, the combination of Katayama and Broll teach The method of claim 1, wherein the controlling the database to which the recorded segmentation condition is directed to conduct the actual execution of the target transaction comprises: issuing a name of the service logic code, the recorded segmentation condition and the involved data range of the target transaction that are obtained in the process of conducting the speculative execution to the database to instruct the database to run the service logic code to conduct the actual execution of the target transaction; ( Katayama [FIG.2 and 15] show the corresponding execution of the logic code that has segmentation conditions and data ranges [0116] A branch prediction algorithm used by the branch prediction section 231 may include, for example, a branch target buffer (BTB). This BTB, is a cache having the program counter (PC) of a branch instruction as a tag, and stores the PC of the branch destination (branch target) and the history of that branch instruction in the cache thereof.  [0136] Branch instruction (bne instruction) in FIG. 10 is a virtual branch instruction inserted by the branch insertion unit 21. With this branch instruction, the actual load result (Rm) and load prediction value (Rn) are compared, and if the two do not match, processing branches to a label L1. Since this branch instruction has dependency on the immediately preceding load instruction result (Rm), the branch instruction is issued after this load instruction result becomes available by employing the instruction issuance mechanism of the instruction window buffer 12. ) --- ( Broll [0017]  The database workload 101 further comprises four columns including the user 105, the application type 106, the time slot 107, the statement 108 and the transaction id 117. [0021] Table 104 includes two types of transactions "A" and "B", where "A" 115 includes two generalized statements as "select * from customer where name=? and surname=?)	determining that a segmentation condition and an involved data range of the target transaction that are obtained in a process of conducting actual execution are the same as the segmentation condition and the involved data range of the target transaction that are obtained in the speculative execution respectively; and committing the target transaction. ( Katayama [FIG.2 and 15] 
Regarding claim 11, the combination of Katayama and Broll teach The method of claim 1, wherein the controlling the database to which the recorded segmentation condition is directed to conduct the actual execution of the target transaction comprises: issuing a name of the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction that are obtained in the process of the speculative execution to the database to instruct the database to run the service logic code to conduct the actual execution of the target transaction; ( Katayama [FIG.2 and 15] show the corresponding execution of the logic code that has segmentation conditions and data ranges [0116] A branch prediction algorithm used by the branch prediction section 231 may include, for example, a branch target buffer (BTB). This BTB, is a cache having the program counter (PC) of a branch instruction as a tag, and stores the PC of the branch destination (branch target) and the history of that branch instruction in the cache thereof.  [0136] Branch instruction (bne instruction) in FIG. 10 is a virtual branch instruction inserted by the branch insertion unit. With this branch instruction, the actual load result (Rm) and load prediction value (Rn) are compared, and if the two do not match, processing branches to a label L1. Since this branch instruction has dependency on the immediately preceding load instruction result (Rm), the branch instruction is issued after this load instruction result becomes available by employing the instruction issuance mechanism of the instruction window buffer 12. ) --- ( Broll [0017]  The database workload 101 further comprises four columns including the user 105, the application type 106, the time slot 107, the statement 108 and the transaction id 117. [0021] Table 104 includes two types of transactions "A" and "B", where "A" 115 includes two generalized statements as "select * from customer where name=? and surname=?")		determining at least one of the recorded segmentation condition and recorded the involved data range of the target transaction that are obtained in a process of actual execution is different from the segmentation condition and the involved data range of the target transaction that are obtained in the speculative execution; and rolling back the target transaction ( Katayama [FIG.2 and 15] show this decision being made in the comparison being made in step S11 [0129] When the 
Regarding claim 12, the combination of Katayama and Broll teach The method of claim 11, wherein the issuing the name of the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction comprises: issuing the name of the service logic code, the recorded segmentation condition and the recorded involved data range of the target transaction that are obtained in the process of conducting the speculative execution to the database simultaneously. ( Katayama [FIG.2 and 15] Katayama's prediction has both the segmentation conditions and data range in its logic/code hence it is perform manipulations at the same time in flowchart)---( Broll [0017]  The database workload 101 further comprises four columns including the user 105, the application type 106, the time slot 107, the statement 108 and the transaction id 117. [0021] Table 104 includes two types of transactions "A" and "B", where "A" 115 includes two generalized statements as "select * from customer where name=? and surname=?" ) Broll's transaction name is added to Katayama's bundle for prediction set/value
Regarding claim 13, the combination of Katayama and Broll teach The method of claim 1, wherein the service logic code is a storage procedure. ( Katayama [FIG.10-14] show that the code has storage commands/procedure [0021] The load 
Claims 5,6,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, Yasuhiro et al. ; US 20040078559 A1 (hereinafter Katayama), US 20120215751 A1; Broll; Bjoern et al. (hereinafter Broll), Gschwind; Michael Karl et al.; US 20150378739 A1 (hereinafter Wind), and US 20070198750 A1; Moilanen; Jacob Lorien (hereinafter Moilanen). 
Regarding claim 5, the combination of Katayama and Broll teach The method of claim 3, wherein the simulating the data environment of the database operating instruction in the memory library comprises: … executing the read instruction in the database to acquire a read data set; (Broll [FIG. 5 and 6] show the prediction/simulation model in the environment [8,9,23-27] further detail the predictions made and simulations/predictions in the test area which can include the instructions that were identified (read) for prediction model) 							splitting the database operating instruction into multiple instructions including a read instruction and a write instruction; (Moilanen [0006] Another common attempt at classifying workloads is made by an anticipatory I/O scheduler. This I/O scheduler breaks down all I/O requests for all applications into either a read request or a write request. If the current request is a read request, then the typical anticipatory I/O scheduler will run an adaptive heuristic algorithm (an approximation algorithm) on the probability that another read request will occur that accesses a sector that is a small seek distance away from the sector to be accessed by the current read request, even if the sector to be accessed is for a different file. )														Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all of Broll's and Katayama's methods and make the addition of Moilanen's I/O scheduler in order to make the system more efficient ( Moilanen [0034] By classifying the workload based upon multiple classifications of workload characteristics, the classification algorithm generates a fingerprint to inform the current I/O scheduler how to operate more efficiently. I/O workload fingerprinting differs from the read-ahead classification because I/O workload fingerprinting examines all of the I/O occurring on a device, such as hard disk 314. A read-ahead classification only examines one particular file on a device, and does not storing the read data set into the memory library to simulate the data environment of the database operating instruction. (Wind [0207] 
Corresponding system claim 17 is rejected similarly as claim 5 above.
Regarding claim 6, the combination of Katayama, Broll, Wind and Moilanen teach The method of claim 5, wherein the conducting the speculative execution of the database operating instruction based on the simulated data environment comprises: executing the write instruction in the memory library to modify the read data set. (Wind [0207] discuss the read and write manipulation abilities in a speculation/simulation environment)
Corresponding system claim 18 is rejected similarly as claim 6 above.
Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered
Double Patenting: These issues have not been resolved and the rejection has not been withdrawn in light of the amendments and arguments.
35 USC § 103: 
Regarding Applicant’s Argument (pages: 13-18): “Claims 1-4, 6-17, 19, and 20 are Non-Obvious Over Katavama and Broil Claims 1-4, 6-17, 19, and 20 stand rejected under 35 U.S.C. § 103 as allegedly being obvious over a combination of Katayama and Broll. Applicant respectfully traverses the rejection. Applicant herein amends claims 1, 14, and 20 as shown above. Applicant respectfully requests reconsideration in light of the amendments and remarks presented herein. Claim 1, as amended herein, recites ... Katayama describes comparing the stored value with a value that is loaded by the load instruction. However, Katayama does not describe using the stored value to run the load instruction. Therefore, Katayama fails to disclose, teach or suggest "recording a segmentation condition and an involved data range of the target transaction that are obtained in a process of conducting the speculative execution, the recorded segmentation condition and the recorded involved data range of the target transaction to be used in an actual execution of the target transaction" as amended claim 1 recites. The Office cites Broll as allegedly teaching "controlling a database, to which the segmentation condition is directed, to conduct an actual execution of the target transaction" as claim 1 previously recited before the current amendment. Office Action, p. 16. Broll describes a database management system including a synchronous or non- synchronous prediction component. Broll, paragraphs [0008] and [0009]. However, Broll does not describe using the Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Broll is using the predictive data taught by Katayama in it's process of executing predictive/speculative data. However Broll also does show and set up the foundation for executing recorded data as mapped above and shown in para. 8,22, and 30-33. Both Broll and Katayama teach storing predictive/speculative data, however Broll helps teach the execution of said data from Katayama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165